 1   Jerry C. Carter (NSB 5905)
     jerry@sierracrestlaw.com
 2   SIERRA CREST BUSINESS LAW GROUP
     691 Sierra Rose Drive, Suite B
 3   Reno, Nevada 89511
     Telephone: (775) 448-6070
 4   Facsimile:
         Counsel for Defendants and Counterclaimant
 5

 6                             UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEVADA
 7

 8   FRED HOLABIRD, an Individual,
 9                                        Plaintiff,
                                                           Case No. 3:14-cv-00262-HDM-CBC
10   vs.
11   DONALD H. KAGIN, an individual, et al.,               STIPULATION AND ORDER
                                                           FOR APPROVAL OF
12                             Defendants.                 SUPERSEDEAS BOND AND FOR
     __________________________________/                   STAY OF EXECUTION
13
     KAGIN’S INC., a California corporation,
14
                                  Counterclaimant,
15
     vs.
16
     FRED HOLABIRD,
17
                         Counter-Defendant.
18   __________________________________/
19          Plaintiff Fred Holabird (“Plaintiff”) and Defendant/Counterclaimant Kagin’s, Inc. and
20   Defendants Donald Kagin, Adam Kagin, and Holabird-Kagin Americana, Inc. (collectively,
21   “Defendants”), by and through their respective undersigned counsel, pursuant to Federal Rule of
22   Civil Procedure 62(b) and LR 65.1-3, hereby stipulate as follows:
23          WHEREAS, the United States District Court for the State of Nevada entered its Judgment
24   in a Civil Case (the “Judgment”) on April 17, 2019, in favor of Plaintiff, and against Defendants;
25          WHEREAS, under the Judgment, Defendants are liable for $600,215.10 including costs
26   and attorneys’ fees;
27          WHEREAS, Defendants filed a Notice of Appeal of the Judgment against them with the
28   Ninth Circuit Court of Appeals (Case No. 19-15982) on May 7, 2019 (ECF No. 255);

                                                       1
 1          WHEREAS, the parties to the judgment have previously stipulated to the posting of a bond
 2   in the amount of $649,000 staying execution of the Judgment against Defendants during the
 3   pendency of the appeal;
 4          WHEREAS, a true and correct copy of Defendant’s Undertaking for Appeal is attached
 5   hereto as EXHIBIT 1; and
 6          WHEREAS, the parties agree to stay execution of the Judgment against Defendants
 7   pending the exhaustion of all appellate remedies, including any review by the Ninth Circuit Court
 8   of Appeals;
 9          NOW THEREFORE, Plaintiff and Defendants hereby stipulate as follows:
10          1. The Undertaking for Appeal attached hereto as EXHIBIT 1 is approved.
11          2. Execution of the April 17, 2019 Judgment against Defendants is and shall be stayed
12             pending the exhaustion of all appellate remedies, including any review by the Ninth
13             Circuit Court of Appeals.
14          3. Counsel for Defendants will hold the original Undertaking for Appeal pending the
15             exhaustion of all appellate remedies, including any review by the Ninth Circuit Court of
16             Appeals, after which counsel for Defendants will turn the original Undertaking for
17             Appeal over to counsel for Plaintiff upon written demand if Plaintiff has prevailed on
18             appeal.
19          4. The return of goods or items by Plaintiff to Defendants as set forth in the Report and
20             Recommendation of U.S. Magistrate Judge filed December 18, 2018 (ECF No. 234), in
21             footnote 3 on page 18, is not stayed.
22          DATED this 31st day of May, 2019.
23                                      BOWEN HALL
                                        Counsel for Plaintiffs and Counterdefendant
24

25                                          By: /s/ Dan C. Bowen
                                               DAN C. BOWEN
26                                             555 South Center Street
                                               Reno, NV 89501
27

28

                                                       2
 1          DATED this 31st day of May, 2019.
 2                                      LAW OFFICES OF JERRY CARTER, P.C.
                                        Counsel for Defendants and Counterclaimant
 3

 4                                          By: /s/ Jerry C. Carter
                                               JERRY C. CARTER
 5                                             201 West Liberty Street, Suite 200
                                               Reno, Nevada 89501
 6

 7

 8                                               ORDER
 9          Based on the Stipulation of the parties, and good cause appearing therefore, it is hereby
10   ordered as follows:
11
            1. The Undertaking for Appeal attached hereto as EXHIBIT 1 is approved.
12
            2. Execution of the April 17, 2019 Judgment against Defendants is and shall be stayed
13
               pending the exhaustion of all appellate remedies, including any review by the Ninth
14

15             Circuit Court of Appeals.

16          3. Counsel for Defendants will hold the original Undertaking for Appeal pending the

17             exhaustion of all appellate remedies, including any review by the Ninth Circuit Court

18             of Appeals, after which counsel for Defendants will turn the original Undertaking for
19             Appeal over to counsel for Plaintiff upon written demand if Plaintiff has prevailed on
20             appeal.
21          4. The return of goods or items by Plaintiff to Defendants as set forth in the Report and
22             Recommendation of U.S. Magistrate Judge filed December 18, 2018 (ECF No. 234),
23             in footnote 3 on page 18, is not stayed.
24
            Dated this _____
                       31st day of _________________,
                                    May               2019.
25

26

27
                                                UNITED STATES DISTRICT JUDGE
28

                                                     3
                                  Holabird vs Kagin
 1

 2                      Case No. 3:14-cv-00262-HDM-CBC

 3

 4   STIPULATION AND ORDER FOR APPROVAL OF SUPERSEDEAS BOND AND
                        FOR STAY OF EXECUTION
 5
                                  Exhibit Index
 6

 7

 8     Exhibit   Exhibit Description                     Number of
       Number                                              Pages
 9

10        1      Undertaking for Appeal                      3
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          4
